Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-3024 NEW ULM TELECOM, INC. (Exact name of Registrant as specified in its charter) Minnesota 41-0440990 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 27 North Minnesota Street New Ulm, Minnesota 56073 (Address of principal executive offices and zip code) (507) 354-4111 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): £ Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S The total number of shares of the Registrants common stock outstanding as of August 14, 2013: 5,118,134. 1 Table of contents PART I  FINANCIAL INFORMATION Item 1 Financial Statements 3-8 Consolidated Statements of Income (unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Balance Sheets (unaudited) as of June 30, 2013 and December 31, 2012 5-6 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2013 and 2012 7 Consolidated Statements of Stockholders Equity (unaudited) for the Year Ended December 31, 2012 and for the Six Months ended June 30, 2013 8 Condensed Notes to Consolidated Financial Statements (unaudited) 9-19 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 20-31 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31-32 PART II  OTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4 Mine Safety Disclosures 32 Item 5 Other Information 32 Item 6 Exhibits Listing 33 Signatures 34 Exhibits 2 Table of Contents PART I  FINANCIAL INFORMATION Item 1. Financial Statements NEW ULM TELECOM, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2013 2012 2013 2012 OPERATING REVENUES: Local Service $ 1,661,435 $ 1,443,815 $ 3,347,148 $ 2,915,823 Network Access 3,020,221 2,790,613 5,991,821 5,560,625 Video 1,814,064 1,487,435 3,545,521 2,926,289 Data 1,906,439 1,383,318 3,709,519 2,742,146 Long Distance 204,959 149,821 420,399 305,363 Other Non-Regulated 989,855 910,505 1,995,010 1,880,789 Total Operating Revenues 9,596,973 8,165,507 19,009,418 16,331,035 OPERATING EXPENSES: Plant Operations (Excluding Depreciation and Amortization) 1,997,856 1,642,878 3,879,239 3,331,571 Cost of Video 1,553,291 1,258,103 3,149,942 2,501,508 Cost of Data 276,331 238,591 525,606 533,995 Cost of Other Nonregulated Services 502,576 405,125 990,779 798,649 Depreciation and Amortization 2,224,157 2,019,671 4,434,657 4,037,090 Selling, General and Administrative 1,673,597 1,600,658 3,472,923 3,233,630 Total Operating Expenses 8,227,808 7,165,026 16,453,146 14,436,443 OPERATING INCOME 1,369,165 1,000,481 2,556,272 1,894,592 OTHER (EXPENSE) INCOME Interest Expense (310,746) (553,137) (881,896) (1,109,419) Interest Income 25,466 10,421 96,193 80,468 Interest During Construction 2,482 7,373 5,370 10,705 Equity in Earnings of Hector Investment - 249,215 - 492,701 CoBank Patronage Dividends - - 521,796 449,878 Other Investment Income 26,609 46,410 67,234 88,942 Total Other Income (Expense) (256,189) (239,718) (191,303) 13,275 INCOME BEFORE INCOME TAXES 1,112,976 760,763 2,364,969 1,907,867 INCOME TAXES 468,483 319,120 993,287 800,906 NET INCOME $ 644,493 $ 441,643 $ 1,371,682 $ 1,106,961 BASIC AND DILUTED NET INCOME PER SHARE $ 0.13 $ 0.09 $ 0.27 $ 0.22 DIVIDENDS PER SHARE $ 0.0850 $ 0.0825 $ 0.1675 $ 0.1650 WEIGHTED AVERAGE SHARES OUTSTANDING 5,113,395 5,121,129 5,108,657 5,118,282 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents NEW ULM TELECOM, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2013 2012 2013 2012 Net Income $ 644,493 $ 441,643 $ 1,371,682 $ 1,106,961 Other Comprehensive Income: Unrealized Loss of Equity Method Investee - (227) - (17,002) Unrealized Gains on Interest Rate Swaps 31,901 258,598 303,851 427,050 Income Tax Expense Related to Unrealized Gains on Interest Rate Swaps (14,480) (104,653) (124,538) (172,826) Other Comprehensive Income 17,421 153,718 179,313 237,222 Comprehensive Income $ 661,914 $ 595,361 $ 1,550,995 $ 1,344,183 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents NEW ULM TELECOM, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, 2013 2012 CURRENT ASSETS: Cash $ 372,071 $ 2,749,850 Receivables, Net of Allowance for Doubtful Accounts of $152,200 and $175,705 2,357,980 1,996,996 Income Taxes Receivable 317,304 201,270 Materials, Supplies, and Inventories 2,927,530 2,276,368 Deferred Income Taxes 796,538 795,375 Prepaid Expenses 616,532 610,265 Total Current Assets 7,387,955 8,630,124 INVESTMENTS & OTHER ASSETS: Goodwill 39,975,906 39,975,906 Intangibles 27,373,577 28,609,193 Other Investments 6,742,890 6,491,513 Other Assets 58,109 77,478 Total Investments and Other Assets 74,150,482 75,154,090 PROPERTY, PLANT & EQUIPMENT: Telecommunications Plant 106,925,878 105,707,925 Other Property & Equipment 10,727,035 10,221,493 Video Plant 9,489,137 9,361,510 Total Property, Plant and Equipment 127,142,050 125,290,928 Less Accumulated Depreciation 83,067,099 80,466,903 Net Property, Plant & Equipment 44,074,951 44,824,025 TOTAL ASSETS $ 125,613,388 $ 128,608,239 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents NEW ULM TELECOM, INC. CONSOLIDATED BALANCE SHEETS (continued) (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY June 30, December 31, 2013 2012 CURRENT LIABILITIES: Current Portion of Long-Term Debt $ 4,813,000 $ 4,113,000 Accounts Payable 1,653,000 1,988,390 Other Accrued Taxes 204,909 193,746 Financial Derivative Instruments - 303,851 Deferred Compensation 64,888 67,614 Accrued Compensation 396,858 569,028 Other Accrued Liabilities 1,375,383 1,399,442 Total Current Liabilities 8,508,038 8,635,071 LONG-TERM DEBT, Less Current Portion 38,791,005 42,494,385 NONCURRENT LIABILITIES: Loan Guarantees 289,256 303,627 Deferred Income Taxes 20,339,697 20,215,563 Unrecognized Tax Benefit 94,952 94,952 Other Accrued Liabilities 111,124 136,146 Deferred Compensation 960,205 997,869 Total Noncurrent Liabilities 21,795,234 21,748,157 COMMITMENTS AND CONTINGENCIES: - - STOCKHOLDERS' EQUITY: Preferred Stock - $1.66 Par Value, 10,000,000 Shares Authorized, None Issued - - Common Stock - $1.66 Par Value, 90,000,000 Shares Authorized, 5,118,134 and 5,103,918 Shares Issued and Outstanding 8,530,223 8,506,530 Accumulated Other Comprehensive Income (Loss) - (179,313) Retained Earnings 47,988,888 47,403,409 Total Stockholders' Equity 56,519,111 55,730,626 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 125,613,388 $ 128,608,239 The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents NEW ULM TELECOM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2013 June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 1,371,682 $ 1,106,961 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 4,454,025 4,056,458 Undistributed Earnings of Hector Investment - (492,701) Undistributed Earnings of Other Equity Investments (65,848) (87,506) Noncash Patronage Refund (130,449) (157,457) Distributions from Equity Investments 14,616 100,000 Stock Issued in Lieu of Cash Payment 44,800 7,000 Changes in Assets and Liabilities: Receivables (360,984) 873,754 Income Taxes Receivable (116,034) (390,820) Inventories (651,162) (977,966) Prepaid Expenses 41,333 (18,158) Accounts Payable (96,520) 702,612 Other Accrued Taxes 11,163 9,374 Other Accrued Liabilities (221,251) (464,286) Deferred Income Tax (1,569) 221,715 Deferred Compensation (40,390) (160,498) Net Cash Provided by Operating Activities 4,253,412 4,328,482 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to Property, Plant, and Equipment, Net (2,688,834) (3,467,371) Other, Net (84,067) (41,384) Net Cash Used in Investing Activities (2,772,901) (3,508,755) CASH FLOWS FROM FINANCING ACTIVITIES: Principal Payments of Long-Term Debt (1,469,000) (1,729,883) Changes in Revolving Credit Facility (1,534,380) 1,903,274 Dividends Paid (854,910) (845,460) Net Cash Used in Financing Activities (3,858,290) (672,069) NET INCREASE (DECREASE) IN CASH (2,377,779) 147,658 CASH at Beginning of Period 2,749,850 1,221,717 CASH at End of Period $ 372,071 $ 1,369,375 Supplemental cash flow information: Cash paid for interest $ 874,316 $ 1,094,363 Net cash paid for income taxes $ 1,110,000 $ 970,000 Certain historical numbers have been changed to conform with the current year's presentation. The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents NEW ULM TELECOM, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) YEAR ENDED DECEMBER 31, 2, 2013 Accumulated Other Comprehensive Income (Loss) Common Stock Retained Earnings Total Equity Shares Amount BALANCE on December 31, 2011 5,115,435 $ 8,525,725 $ (814,234) $ 45,972,430 $ 53,683,921 Director's Stock Plan 17,083 28,472 72,328 100,800 Retirement of Stock from HCC Spin-Off (28,600) (47,667) (123,934) (171,601) Net Income 3,174,914 3,174,914 Dividends (1,692,329) (1,692,329) Other Comprehensive Income 634,921 634,921 BALANCE on December 31, 2012 5,103,918 $ 8,506,530 (179,313) 47,403,409 55,730,626 Director's Stock Plan 14,216 23,693 68,707 92,400 Net Income 1,371,682 1,371,682 Dividends (854,910) (854,910) Other Comprehensive Income 179,313 179,313 BALANCE on June 30, 2013 5,118,134 $ 8,530,223 $ - $ 47,988,888 $ 56,519,111 The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents NEW ULM TELECOM, INC. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Note 1  Basis of Presentation and Consolidation The accompanying unaudited condensed consolidated financial statements of New Ulm Telecom, Inc. and its subsidiaries (NU Telecom) have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted or condensed pursuant to such rules and regulations. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments (consisting only of normal and recurring accruals) considered necessary for the fair presentation of the financial statements and present fairly the results of operations, financial position and cash flows for the interim periods presented as required by Regulation S-X, Rule 10-01. These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto contained in our Annual Report on Form 10-K for the year ended December 31, 2012. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosures at the date of the financial statements and during the reporting period. Actual results could differ from these estimates. The results of operations for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period. Our consolidated financial statements report the financial condition and results of operations for NU Telecom and its subsidiaries in one business segment: the Telecom Segment. Inter-company transactions have been eliminated from the consolidated financial statements. Revenue Recognition We recognize revenue when (i) persuasive evidence of an arrangement exists, (ii) delivery of the product has occurred or a service has been provided, (iii) the price is fixed or determinable and (iv) collectability is reasonably assured. Revenues are earned from our customers primarily through the connection to our local network, digital and commercial television programming, and Internet services (both dial-up and high-speed broadband). Revenues for these services are billed based on set rates for monthly service or based on the amount of time the customer is utilizing our facilities. The revenue for these services is recognized when the service is rendered. Revenues earned from interexchange carriers (IXC) accessing our network are based on the utilization of our network by these carriers as measured by minutes of use on the network by the individual carriers. Revenues are billed at tariffed access rates for both interstate and intrastate calls. Revenues for these services are recognized based on the period the access is provided. 9 Table of Contents Interstate access rates are established by a nationwide pooling of companies known as the National Exchange Carriers Association (NECA). The Federal Communications Commission (FCC) established NECA in 1983 to develop and administer interstate access service rates, terms and conditions. Revenues are pooled and redistributed on the basis of a company's actual or average costs. New Ulm Telecoms and Sleepy Eye Telephone Companys (SETC) settlements from the pools are based on its actual costs to provide service, while the settlements for NU Telecom subsidiaries  Western Telephone Company, Peoples Telephone Company and Hutchinson Telephone Company (HTC) are based on nationwide average schedules. Access revenues for New Ulm Telecom and SETC include an estimate of a cost study each year that is trued-up subsequent to the end of any given year. Our management believes the estimates included in our preliminary cost study are reasonable. We cannot predict the future impact that industry or regulatory changes will have on interstate access revenues. Intrastate access rates are filed with state regulatory commissions in Minnesota and Iowa. We derive revenues from system sales and services through the sale, installation and servicing of communication systems. In accordance with GAAP, these deliverables are accounted for separately. We recognize revenue from customer contracts for sales and installations using the completed-contract method, which recognizes income when the contract is substantially complete. We recognize rental revenues over the rental period. Cost of Services (excluding depreciation and amortization) Cost of services includes all costs related to delivery of communication services and products. These operating costs include all costs of performing services and providing related products including engineering, network monitoring and transport cost. Selling, General and Administrative Expenses Selling, general and administrative expenses include direct and indirect selling expenses, customer service, billing and collections, advertising and all other general and administrative costs associated with the operations of the business. Depreciation and Amortization Expense We use the group life method (mass asset accounting) to depreciate the assets of our telephone companies. Telephone plant acquired in a given year is grouped into similar categories and depreciated over the remaining estimated useful life of the group. When an asset is retired, both the asset and the accumulated depreciation associated with that asset are removed from the books. Due to rapid changes in technology, selecting the estimated economic life of telecommunications plant and equipment requires a significant amount of judgment. We periodically review data on expected utilization of new equipment, asset retirement activity and net salvage values to determine adjustments to our depreciation rates. Depreciation expense was $3,199,041 and $2,998,715 for the six months ended June 30, 2013 and 2012. We amortize our definite-lived intangible assets over their estimated useful lives. Identifiable intangible assets that are subject to amortization are evaluated for impairment. 10 Table of Contents Income Taxes The provision for income taxes consists of an amount for taxes currently payable and a provision for tax consequences deferred to future periods. Deferred income taxes are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities, and their respective tax basis. Significant components of our deferred taxes arise from differences (i) in the basis of property, plant and equipment due to the use of accelerated depreciation methods for tax purposes, as well as (ii) in partnership investments and intangible assets due to the difference between book and tax basis. Our effective income tax rate is normally higher than the United States tax rate due to state income taxes and permanent differences. We account for income taxes in accordance with GAAP. As required by GAAP, we recognize the financial statement benefit of tax positions only after determining that the relevant tax authority would more-likely-than-not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement with the relevant tax authority. As of June 30, 2013 we had $143,866 of unrecognized tax benefits net of a federal tax benefit of $48,914, which if recognized would affect the effective tax rate. Currently, the State of Minnesota is examining Hector Communications Corporations (HCC) 2006 state tax return. The examination of this return is expected to be completed in 2013. As of June 30, 2012 we had no unrecognized tax benefits that, if recognized, would affect the effective tax rate. We are primarily subject to United States, Minnesota and Iowa income taxes. Tax years subsequent to 2008 remain open to examination by United States and state tax authorities. Our policy is to recognize interest and penalties related to income tax matters as income tax expense. As of June 30, 2013 and December 31, 2012 we had $19,136 of accrued interest that related to income tax matters. Recent Accounting Developments In February 2013, the Financial Accounting Standards Board issued ASU 2013-02 to improve the disclosure of reclassifications out of accumulated other comprehensive income. The Update requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. Also, an entity is required to present significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income (only if the amount reclassified is required under GAAP to be reclassified to net income in its entirety in the same reporting period) either on the face of the statement where net income is presented or in the notes. The adoption of this guidance did not have a material impact on our disclosures or consolidated financial statements. We reviewed all significant recently issued accounting pronouncements and determined they are either not applicable to our business or that no material effect is expected on our financial position and results of operations. 11 Table of Contents Note 2  Acquisitions and Dispositions Hector Communications Corporation Spin-Off Agreement On December 31, 2elecom completed a spin-off agreement with HCC. NU Telecom had originally acquired a one-third interest in HCC on November 3, 2006. HCC was equally owned by NU Telecom, Blue Earth Valley Communications, Inc. and Arvig Enterprises, Inc. Under the spin-off agreement, NU Telecom received all of the stock of SETC and other assets and investments and incurred $3.3 million of additional debt. The preliminary allocation of the spin-off value of HCC is shown below: Current assets $ 439,664 Property, plant and equipment 9,847,787 Investments 2,412,938 Customer relationship intangible 9,900,000 Trade name intangible 570,000 Excess costs over net assets acquired (Goodwill) 10,268,806 Current liablities (300,621) Deferred liabilities (7,675,522) Total price allocation 25,463,052 Less Cash Acquired (18,150) Total Consideration For Acquisition, Net $ 25,444,902 This spin-off was accounted for using the acquisition method of accounting for business combinations, and accordingly, the acquired assets were recorded at estimated fair values as of the date of acquisition. Based upon our preliminary spin-off value allocation, the excess of the purchase price and acquisition costs over the fair value of the net identifiable tangible assets acquired was $20,738,806, which is not deductible for income tax purposes. The Company recorded an intangible asset related to the acquired companys customer relationships of $9,900,000 and trade name intangible of $570,000. The estimated useful life of the customer relationship intangible is 14 years and trade name intangible is 5 years. The preliminary valuation allocation is subject to change based on pending operational true-ups related to accounts receivable and accounts payable. Pro Forma Financial Information Under the spin-off agreement, NU Telecom received all of the stock of SETC and other assets and investments. The following pro forma results presented are for three and six months ended June 30, 2012 as if the spin-off had been completed on January 1, 2012. The Company provided these pro forma condensed Statements of Income to facilitate analysis of the 2012 Statement of Income. THREE MONTHS ENDED JUNE 30, 2012 New Ulm Telecom, Inc. Pro Forma Combined Actual New Ulm Telecom, Inc. Actual Sleepy Eye Telephone Co. Pro Forma Adjustments REVENUES $ 8,165,507 $ 1,344,391 $ (89,859) $ 9,420,039 NET INCOME $ 441,643 $ 323,337 $ (369,445) * $ 395,535 BASIC AND DILUTED NET INCOME PER SHARE $ 0.09 $ 0.06 $ (0.07) $ 0.08 * These adjustments include depreciation, amortization, management services, equity income and interest expense, net of the related tax benefit. 12 Table of Contents SIX MONTHS ENDED JUNE 30, 2012 New Ulm Telecom, Inc. Pro Forma Combined Actual New Ulm Telecom, Inc. Actual Sleepy Eye Telephone Co. Pro Forma Adjustments REVENUES $ 16,331,035 $ 2,738,744 $ (179,719) $ 18,890,060 NET INCOME $ 1,106,961 $ 649,834 $ (738,890) * $ 1,017,905 BASIC AND DILUTED NET INCOME PER SHARE $ 0.22 $ 0.12 $ (0.14) $ 0.20 * These adjustments include depreciation, amortization, management services, equity income and interest expense, net of the related tax benefit. The operating results for SETC are included in the June 30, 2013 operating results of NU Telecom, but are not included in the operating results of NU Telecom as of June 30, 2012. 13 Table of Contents Note 3  Fair Value Measurements We have adopted the rules prescribed under GAAP for our financial assets and liabilities. GAAP includes a fair value hierarchy that is intended to increase consistency and comparability in fair value measurements and related disclosures. The fair value hierarchy is based on inputs to valuation techniques used to measure fair value that are either observable or unobservable. Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources, while unobservable inputs reflect a reporting entitys pricing based upon its own market assumptions. The fair value hierarchy consists of the following three levels: Level 1: Inputs are quoted prices in active markets for identical assets or liabilities. Level 2: Inputs are quoted prices for similar assets or liabilities in an active market, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable, and market-corroborated inputs that are derived principally from or corroborated by observable market data. Level 3: Inputs are derived from valuation techniques in which one or more significant inputs or value drivers are unobservable. We have used financial derivative instruments to manage our overall cash flow exposure to fluctuations in interest rates. We accounted for derivative instruments in accordance with GAAP that requires derivative instruments to be recorded on the balance sheet at fair value. Changes in fair value of derivative instruments must be recognized in earnings unless specific hedge accounting criteria are met, in which case, the gains and losses are included in other comprehensive income rather than in earnings. We had entered into interest rate swaps with our lender, CoBank, ACB, to manage our cash flow exposure to fluctuations in interest rates. These instruments were designated as cash flow hedges and were effective at mitigating the risk of fluctuations on interest rates in the market place. Any gains or losses related to changes in the fair value of these derivatives are accounted for as a component of accumulated other comprehensive income (loss) for as long as the hedge remains effective. The fair value of our interest rate swap agreements is discussed in Note 6  Interest Rate Swaps. The fair value of our swap agreements were determined based on Level 2 inputs. Other Financial Instruments Other Investments - It is difficult to estimate a fair value for equity investments in companies carried on the equity or cost basis due to a lack of quoted market prices. We conducted an evaluation of our investments in all of our companies in connection with the preparation of our audited financial statements at December 31, 2012. We believe the carrying value of our investments is not impaired. Debt  We estimate the fair value of our long-term debt based on the discounted future cash flows we expect to pay using current rates of borrowing for similar types of debt. Fair value of the debt approximates carrying value. Other Financial Instruments - Our financial instruments also include cash equivalents, trade accounts receivable and accounts payable where the current carrying amounts approximate fair market value. 14 Table of Contents Note 4  Goodwill and Intangibles We account for goodwill and other intangible assets under GAAP. Under GAAP, goodwill and intangible assets with indefinite useful lives are not amortized, but are instead tested for impairment (i) on at least an annual basis and (ii) when changes in circumstances indicate that the fair value of goodwill may be below its carrying value. Our goodwill totaled $39,975,906 at June 30, 2013 and December 31, 2012. As required by GAAP, we do not amortize goodwill and other intangible assets with indefinite lives, but test for impairment on an annual basis or earlier if an event occurs or circumstances change that would reduce the fair value of a reporting unit below its carrying amount. These circumstances include, but are not limited to (i) a significant adverse change in the business climate, (ii) unanticipated competition or (iii) an adverse action or assessment by a regulator. Determining impairment involves estimating the fair value of a reporting unit using a combination of (i) the income or discounted cash flows approach and (ii) the market approach that utilizes comparable companies data. If the carrying amount of a reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss is calculated by comparing the implied fair value of the reporting units goodwill to its carrying amount. In calculating the implied fair value of the reporting units goodwill, the fair value of the reporting unit is allocated to all of the assets and liabilities of the reporting unit. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied value of goodwill. We recognize impairment loss when the carrying amount of goodwill exceeds its implied fair value. In 2012 and 2011, we engaged an independent valuation firm to complete our annual impairment testing for goodwill. For 2012 and 2011, the testing resulted in no impairment charge to goodwill as the determined fair value was sufficient to pass the first step of the impairment test. Our intangible assets subject to amortization consist of acquired customer relationships, regulatory rights and a noncompetition agreement. As of December 31, 2009, our management determined that our trade name intangible was no longer an indefinite-lived intangible asset due to the rebranding of HTCs products and services. Our management anticipated that this rebranding process would take approximately three years to complete and would result in additional amortization expense of $266,667 per year, over the three years which began in 2010 and ended in 2012, due to this rebranding process. We amortize intangible assets with finite lives over their respective estimated useful lives. Identifiable intangible assets that are subject to amortization are evaluated for impairment. In addition, we periodically reassess the carrying value, useful lives and classifications of our identifiable intangible assets. The components of our identified intangible assets are as follows: June 30, 2013 December 31, 2012 Gross Carrying Amount Gross Carrying Amount Useful Accumulated Amortization Accumulated Amortization Lives Definite-Lived Intangible Assets Customers Relationships 14-15 yrs $ 29,278,445 $ 7,951,213 $ 29,278,445 $ 6,905,929 Regulatory Rights 15 yrs 4,000,000 1,466,655 4,000,000 1,333,323 Non-Competition Agreement 5 yrs 800,000 800,000 800,000 800,000 Trade Name 3-5 yrs 1,370,000 857,000 1,370,000 800,000 Indefinitely-Lived Intangible Assets Video Franchise 3,000,000 - 3,000,000 - Total $ 38,448,445 $ 11,074,868 $ 38,448,445 $ 9,839,252 Net Identified Intangible Assets $ 27,373,577 $ 28,609,193 15 Table of Contents Amortization expense related to the definite-lived intangible assets was $1,235,616 and $1,038,375 for the six months ended June 30, 2013 and 2012. Amortization expense for the remaining six months of 2013 and the five years subsequent to 2013 is estimated to be: (July 1  December 31) - $1,235,617 2014 - $2,471,233 2015 - $2,471,233 2016 - $2,469,256 2017 - $2,469,083 2018 - $2,355,083 Note 5  Secured Credit Facility We have a credit facility with CoBank, ACB. Under the credit facility, we entered into separate Master Loan Agreements (MLAs) and a series of supplements to the respective MLAs. NU Telecom and its respective subsidiaries also have entered into security agreements under which substantially all of the assets of NU Telecom and its respective subsidiaries have been pledged to CoBank, ACB as collateral. In addition, NU Telecom and its respective subsidiaries have guaranteed all obligations under the credit facility. Our loan agreements include restrictions on our ability to pay cash dividends to our stockholders. However, we are allowed to pay dividends (a) (i) in an amount up to $2,050,000 in any year and (ii) in any amount if our Total Leverage Ratio, that is, the ratio of our Indebtedness to EBITDA (in each case as defined in the loan documents) is equal to or less than 3:50 to 1:00, and (b) in either case if we are not in default or potential default under our loan agreements. As of September 30, 2012, our Total Leverage Ratio fell below the 3:50 to 1:00 ratio, thus eliminating any restrictions on our ability to pay cash dividends to our stockholders. At June 30, 2013 and 2012, we were in compliance with all the stipulated financial ratios in our loan agreements. As described in Note 6  Interest Rate Swaps, we had entered into interest rate swaps that effectively fixed our interest rates. As of June 30, 2013 the remaining swap matured and we currently have no interest rate swaps in effect. The remaining debt of $48.9 million ($5.3 million available under the revolving credit facilities and $43.6 million currently outstanding) remains subject to variable interest rates at an effective weighted average interest rate of 2.17%, as of June 30, 2013. 16 Table of Contents Note 6  Interest Rate Swaps We assess interest rate cash flow risk by continually identifying and monitoring changes in interest rate exposures that may adversely affect expected future cash flows and by evaluating hedging opportunities. We generally use variable-rate debt to finance our operations, capital expenditures and acquisitions. These variable-rate debt obligations expose us to variability in interest payments due to changes in interest rates. The terms of our credit facilities with CoBank, ACB required that we enter into interest rate agreements designed to protect us against fluctuations in interest rates, in an aggregate principal amount and for a duration determined under the credit facility. To meet this objective, we had entered into Interest Rate Swap Agreements with CoBank, ACB. Under these Interest Rate Swap Agreements and subsequent swaps that each covered a specified notional dollar amount, we had changed the variable-rate cash flow exposure on the debt obligations to fixed cash flows. Under the terms of those interest rate swaps, we paid a fixed contractual interest rate and (i) made an additional payment if the LIBOR variable rate payment was below a contractual rate or (ii) receive a payment if the LIBOR variable rate payment was above the contractual rate. As previously stated, our last remaining swap matured as of June 30, 2013 and we currently have no interest rate swaps in effect. Each month, we made interest payments to CoBank, ACB under its loan agreements based on the current applicable LIBOR Rate, plus the contractual LIBOR margin then in effect with respect to each applicable loan, without reflecting any interest rate swaps. At the end of each calendar quarter, CoBank, ACB adjusted our aggregate interest payments based upon the difference, if any, between the amounts paid by us during the quarter and the current effective interest rate. Net interest payments are reported in our consolidated income statement as interest expense. Pursuant to these interest rate swap agreements, we entered into interest rate swaps covering (i) $39.0 million of our aggregate indebtedness to CoBank, ACB effective March 19, 2008 and (ii) an additional $6.0 million of our aggregate indebtedness to CoBank, ACB effective June 23, 2008. These swaps effectively locked in the interest rate on (i) $6.0 million of variable-rate debt through March 2011, (ii) $33.0 million of variable-rate debt through March2013, (iii) $3.0 million of variable-rate debt through June 2011 and (iv) $3.0 million of variable-rate debt through June 2013. On March 31, 2013, $33,000,000 of our swaps matured on Loan RX0583-T1 ($11,250,000) and Loan RX0584-T1 ($21,750,000). No gain or loss was recognized on these swaps as they had reached their full maturities. On June 30, 2013, $3,000,000 of our swaps matured on Loan RX0583-T2 ($3,000,000). No gain or loss was recognized on this swap as it had reached its full maturity. 17 Table of Contents The interest rate swaps qualified as cash flow hedges for accounting purposes under GAAP. We had reflected the effect of these hedging transactions in our financial statements. The unrealized gains were reported in other comprehensive income. If we had terminated our interest rate swap agreements, the cumulative change in fair value at the date of termination would have been reclassified from accumulated other comprehensive income, which is classified in stockholders equity, into earnings on the consolidated statements of income. The fair value of the Companys interest rate swap agreements were determined based on valuations received from CoBank, ACB and were based on the present value of expected future cash flows using discount rates appropriate with the terms of the swap agreements. The fair value indicated an estimated amount we would have had to pay if the contracts were canceled or transferred to other parties. Note 7  Other Investments We are a co-investor with other rural telephone companies in several partnerships and limited liability companies. These joint ventures make it possible to offer services to customers, including digital video services and fiber optic transport services that we would have difficulty offering on our own. These joint ventures also make it possible to invest in new technologies with a lower level of financial risk. We recognize income and losses from these investments on the equity method of accounting. For a listing of our investments, see Note 10  Segment Information. Note 8  Guarantees On September 30, 2011, FiberComm, LC refinanced two existing loans with American State Bank with a new ten-year loan, maturing on September 30, 2021. As of June 30, 2013, we have recorded a liability of $289,256 in connection with the guarantee on this new loan. This guarantee may be exercised if FiberComm, LC does not make its required payments on this note. Note 9  Deferred Compensation As of June 30, 2013 and 2012, we have recorded other deferred compensation relating to executive compensation payable to certain former executives of past acquisitions. Note 10  Segment Information We operate in the Telecom Segment and have no other significant business segments. The Telecom Segment consists of voice, data and video communication services delivered to the customer over our local communications network. No single customer accounted for a material portion of our consolidated revenues. 18 Table of Contents The Telecom Segment operates the following incumbent local exchange carriers (ILECs) and competitive local exchange carriers (CLECs) and has investment ownership interests as follows: Telecom Segment ●ILECs ▪ NU Telecom, the parent company; ▪ Hutchinson Telephone Company, a wholly-owned subsidiary of NU Telecom; ▪ Peoples Telephone Company, a wholly-owned subsidiary of NU Telecom; ▪ Sleepy Eye Telephone Company, a wholly-owned subsidiary of NU Telecom; and ▪ Western Telephone Company, a wholly-owned subsidiary of NU Telecom; ● CLECs: ▪ NU Telecom, located in Redwood Falls, Minnesota; and ▪ Hutchinson Telecommunications, Inc., a wholly-owned subsidiary of HTC, located in Litchfield, Minnesota; ● Our investments and interests in the following entities include some management responsibilities: ▪ FiberComm, LC  18.27% subsidiary equity ownership interest. FiberComm, LC is located in Sioux City, Iowa; ▪ Broadband Visions, LLC  24.30% subsidiary equity ownership interest. Broadband Visions, LLC provides video headend and Internet services; and ▪ Independent Emergency Services, LLC  14.29% subsidiary equity ownership interest. Independent Emergency Services, LLC is a provider of E-911 services to the State of Minnesota as well as a number of counties located in Minnesota. Note 11  Commitments and Contingencies We are involved in certain contractual disputes in the ordinary course of business. We do not believe the ultimate resolution of any of these existing matters will have a material adverse effect on our financial position, results of operations or cash flows. We did not experience any changes to material contractual obligations in the first six months of 2013. Refer to the Companys Annual Report on Form 10-K for the year ended December 31, 2012 for the discussion relating to commitments and contingencies. Note 12  Hector Communications Corporation On November 3, 2006 we acquired a one-third interest in HCC. HCC was equally owned by NU Telecom, Blue Earth Valley Communications, Inc. and Arvig Enterprises, Inc. Each of the owners provided management and other operational services to HCC and its subsidiaries. On December 31, 2elecom completed a spin-off agreement with HCC. NU Telecom had originally acquired a one-third interest in HCC on November 3, 2006. Under the spin-off agreement, NU Telecom received all of the stock of SETC and other assets and investments and incurred $3.3 million of additional debt. Our President and Chief Executive Officer, Mr. Bill D. Otis, had been named Chairman of the Board of Directors and President of HCC. Ms. Barbara A.J. Bornhoft, our Vice-President and Chief Operating Officer, also served on the Board of Directors of HCC. HCC had operating revenues of $6,753,255, operating income of $1,269,744 and net income of $747,643 for the three months ended June 30, 2012 and operating revenues of $13,360,205, operating income of $2,507,811 and net income of $1,478,102 for the six months ended June 30, 2012. Note 13  Subsequent Events We have evaluated and disclosed subsequent events through the filing date of this Quarterly Report on Form 10-Q. 19 Table of Contents Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements The Private Securities Litigation Reform Act of 1995 contains certain safe harbor provisions regarding forward-looking statements. This Quarterly Report on Form 10-Q may include forward-looking statements. These statements may include, without limitation, statements with respect to anticipated future operating and financial performance, growth opportunities and growth rates, acquisition and divestiture opportunities, business strategies, business and competitive outlook, and other similar forecasts and statements of expectation. Words such as expects, anticipates, intends, plans, believes, seeks, estimates, targets, projects, will, may, continues, and should, and variations of these words and similar expressions, are intended to identify these forward-looking statements. These forward-looking statements are subject to risks and uncertainties that could cause our actual results to differ materially from such statements. Because of these risks, uncertainties and assumptions and the fact that any forward-looking statements made by us and our management are based on estimates, projections, beliefs and assumptions of management, they are not guarantees of future performance and you should not place undue reliance on them. In addition, forward-looking statements speak only as of the date they are made, which is the filing date of this Form 10-Q. With the exception of the requirements set forth in the federal securities laws or the rules and regulations of the SEC, we do not undertake any obligation to update or review any forward-looking information, whether as a result of new information, future events or otherwise. Critical Accounting Policies and Estimates Managements discussion and analysis of financial condition and results of operations stated in this Form 10-Q, are based upon NU Telecoms consolidated unaudited financial statements that have been prepared in accordance with GAAP and, where applicable, conform to the accounting principles as prescribed by federal and state telephone utility regulatory authorities. We presently give accounting recognition to the actions of regulators where appropriate. The preparation of our financial statements requires our management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and the related disclosure of contingent assets and liabilities. Our senior management has discussed the development and selection of accounting estimates and the related Management Discussion and Analysis disclosure with our Audit Committee. For a summary of our significant accounting policies, see Note 1  Summary of Significant Accounting Policies to the Consolidated Financial Statements contained in our Annual Report on Form 10-K for the year ended December 31, 2012, which is incorporated herein by reference. 20 Table of Contents Results of Operations Overview NU Telecom offers a diverse array of communications products and services. Our ILEC and CLEC businesses provide local telephone service and network access to other telecommunications carriers for calls originated or terminated on our network. In addition, we provide long distance service, dial-up and broadband Internet access, and video services. On December 31, 2elecom completed a spin-off agreement with HCC, continuing the expansion of our service area into the Minnesota communities and surrounding areas of Bellechester, Goodhue, Hanska, Mazzepa, Sleepy Eye and White Rock. We also sell and service other communications products. Our operations consist primarily of providing services to customers for a monthly charge. Because many of these services are recurring in nature, backlog orders and seasonality are not significant factors. Our working capital requirements include financing the construction of our networks, which consists of switches and cable, data, Internet protocol (IP) and digital TV. We also need capital to maintain our networks and infrastructure; fund the payroll costs of our highly skilled labor force; maintain inventory to service capital projects, our network and our telephone equipment customers; and to provide for the carrying value of trade accounts receivable, some of which may take several months to collect in the normal course of business. Executive Summary · On December 31, 2elecom completed a spin-off agreement with HCC. NU Telecom had originally acquired a one-third interest in HCC on November 3, 2006. HCC was equally owned by NU Telecom, Blue Earth Valley Communications, Inc. and Arvig Enterprises, Inc. Under the spin-off agreement, NU Telecom received all of the stock of SETC and other assets and investments of HCC and incurred $3.3 million of additional debt to finance the spin-off. Additional information pertaining to this acquisition is available in Note 2  Acquisitions and Dispositions. · Net income in the second quarter of 2013 totaled $644,493, which is a 45.9% increase compared to the second quarter of 2012. This increase was primarily due to the addition of the operating results of SETC, which we acquired through the HCC spin-off. · Consolidated revenue for the second quarter of 2013 totaled $9,596,973, which is a 17.5% increase compared to the second quarter of 2012. This increase was primarily due to the addition of the operating results of SETC, which we acquired through the HCC spin-off. · The HCC spin-off added approximately 4,700 access lines, 1,100 video customers, 2,900 broadband customers, 100 dial-up internet customers and 2,400 long distance customers to our customer base as of December 31, 2012. 21 Table of Contents Trends Included below is a synopsis of trends management believes will continue to affect our business in 2013. Voice and switched access revenues are expected to continue to be adversely impacted by future declines in access lines due to competition in the telecommunications industry from cable television providers (CATV), Voice over Internet Protocol (VoIP) providers, wireless, other competitors and emerging technologies. As we experience access line losses, our switched access revenue will continue to decline consistent with industry-wide trends. A combination of changing minutes of use, carriers optimizing their network costs and lower demand for dedicated lines may affect our future voice and switched access revenues. Voice and switched access revenues may also be significantly affected by potential changes in rate regulation at the state and federal levels. We continue to monitor regulatory changes as we believe that rate regulation will continue to be scrutinized and may be subject to change. Access lines increased 3,547 or 13.6% for the twelve months ended June 30, 2013 due to the addition of SETC. Growth in broadband customer sales along with continued migration to higher connectivity speeds and the sales of Internet value-added services such as on-line data backup are expected to continue to offset some of the revenue declines from the unfavorable access line trends discussed above. To combat competitive pressures, we continue to emphasize the bundling of our products and services. Our customers can bundle local phone, high-speed Internet, long distance and video services. These bundles provide our customers with one convenient location to obtain all of their communications and entertainment needs, a convenient billing solution and bundle discounts. We believe that product bundles positively impact our customer retention, and the associated discounts provide our customers the best value for their communications and entertainment needs. We have built a state-of-the-art broadband network, which, along with the bundling of our voice, Internet and video services allows us to meet customer demands for products and services. We continue to focus on the research and deployment of advanced technological products that include broadband services, private line, VoIP, digital video, Internet Protocol Television and managed services. We continue to evaluate our operating structure to identify opportunities for increased operational efficiencies and effectiveness. Among other things, this involves evaluating opportunities for task automation, network efficiency and the balancing of our workforce based on the current needs of our customers. In November, 2011 the FCC released proposed rulemaking which comprehensively reforms and begins a new era in universal service and intercarrier compensation. This reform order impacts numerous support mechanisms and network access revenue streams that we have received in the past. While these rules may be altered based on ongoing petitions for reconsideration and are being challenged through appeals, we are evaluating them. We cannot predict the entire impact these regulatory changes will have on our revenue and costs, but do believe it will increase the historical decline in revenue and profitability of our company. Financial results for the Telecom Segment are included below: Telecom Segment Three Months Ended June 30, 2013 2012 Increase (Decrease) Operating Revenues Local Service $ 1,661,435 $ 1,443,815 $ 217,620 15.1% Network Access 3,020,221 2,790,613 229,608 8.2% Video 1,814,064 1,487,435 326,629 22.0% Data 1,906,439 1,383,318 523,121 37.8% Long Distance 204,959 149,821 55,138 36.8% Other 989,855 910,505 79,350 8.7% Total Operating Revenues 9,596,973 8,165,507 1,431,466 17.5% Cost of Services, Excluding Depreciation and Amortization 4,330,054 3,544,697 785,357 22.2% Selling, General and Administrative 1,673,597 1,600,658 72,939 4.6% Depreciation and Amortization Expenses 2,224,157 2,019,671 204,486 10.1% Total Operating Expenses 8,227,808 7,165,026 1,062,782 14.8% Operating Income $ 1,369,165 $ 1,000,481 $ 368,684 36.9% Net Income $ 644,493 $ 441,643 $ 202,850 45.9% Capital Expenditures $ 1,566,476 $ 2,360,587 $ (794,111) -33.6% 22 Table of Contents Telecom Segment Six Months Ended June 30, 2013 2012 Increase (Decrease) Operating Revenues Local Service $ 3,347,148 $ 2,915,823 $ 431,325 14.8% Network Access 5,991,821 5,560,625 431,196 7.8% Video 3,545,521 2,926,289 619,232 21.2% Data 3,709,519 2,742,146 967,373 35.3% Long Distance 420,399 305,363 115,036 37.7% Other 1,995,010 1,880,789 114,221 6.1% Total Operating Revenues 19,009,418 16,331,035 2,678,383 16.4% Cost of Services, Excluding Depreciation and Amortization 8,545,566 7,165,723 1,379,843 19.3% Selling, General and Administrative 3,472,923 3,233,630 239,293 7.4% Depreciation and Amortization Expenses 4,434,657 4,037,090 397,567 9.8% Total Operating Expenses 16,453,146 14,436,443 2,016,703 14.0% Operating Income $ 2,556,272 $ 1,894,592 $ 661,680 34.9% Net Income $ 1,371,682 $ 1,106,961 $ 264,721 23.9% Capital Expenditures $ 2,688,834 $ 3,467,371 $ (778,537) -22.5% Key metrics Access Lines 29,559 26,012 3,547 13.6% Video Customers 10,987 10,122 865 8.5% Broadband Customers 13,829 10,600 3,229 30.5% Dial Up Internet Customers 360 491 (131) -26.7% Long Distance Customers 15,071 13,302 1,769 13.3% 23 Table of Contents Revenue Local Service  We receive recurring revenue for basic local services that enable end-user customers to make and receive telephone calls within a defined local calling area for a flat monthly fee. In addition to subscribing to basic local telephone services, our customers may choose from a variety of custom calling features such as call waiting, call forwarding, caller identification and voicemail. Local service revenue was $1,661,435, which is $217,620 or 15.1% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $3,347,148, which is $431,325 or 14.8% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to the addition of access lines and revenues associated with the HCC spin-off on December 31, 2012. Our access lines are decreasing as customers are increasingly utilizing other technologies, such as wireless phones and IP services, as well as customers eliminating second phone lines when they move their Internet service from a dial-up platform to a broadband platform. The number of access lines we serve as an ILEC and CLEC have been decreasing, which is consistent with a general industry trend. To help offset declines in local service revenue, we implemented an overall strategy that continues to focus on selling a competitive bundle of services. Our focus on marketing competitive service bundles to our customers helps create value for the customer and aids in the retention of our voice lines. Network Access  We provide access services to other telecommunications carriers for the use of our facilities to terminate or originate long distance calls on our network. Additionally, we bill subscriber line charges (SLCs) to substantially all of our end-user customers for access to the public switched network. These monthly SLCs are regulated and approved by the FCC. In addition, network access revenue is derived from several federally administered pooling arrangements designed to provide network support and distribute funding to the ILECs. Network access revenue was $3,020,221, which is $229,608 or 8.2% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $5,991,821, which is $431,196 or 7.8% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to additional revenues associated with the HCC spin-off on December 31, 2012, offset by lower minutes of use and the implementation of the Intercarrier Compensation and Universal Service Fund reform order as it relates to state access pricing levels that took effect on July 3, 2012. Video  We provide a variety of enhanced data network services on a monthly recurring basis to our end-user customers. This includes the broadband access portion of traditional Telecom broadband service. We also receive monthly recurring revenue from our end-user subscribers for providing commercial TV programming in competition with local CATV, satellite dish TV and off-air TV service providers. We serve seventeen communities with our digital TV services and five communities with our CATV services. Video revenue was $1,814,064, which is $326,629 or 22.0% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $3,545,521, which is $619,232 or 21.2% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to the addition of video customers and revenues associated with the HCC spin-off on December 31, 2012. A combination of rate increases introduced into several of our markets over the course of 2012 and 2013 also contributed to the increase in revenues. 24 Table of Contents Data  We provide Internet services, including dial-up and high speed Internet to business and residential customers. Our revenue is received in various flat rate packages based on the level of service, data speeds and features. We also provide e-mail and managed services, such as web hosting and design, on-line file back up and on-line file storage. Data revenue was $1,906,439, which is $523,121 or 37.8% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $3,709,519, which is $967,373 or 35.3% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to the addition of data customers and revenues associated with the HCC spin-off on December 31, 2012. We expect future growth in this area will be driven by customer migration from dial-up Internet to broadband products, such as our broadband services, expansion of service areas and our aggressively packaging and selling service bundles. Long Distance  Our end-user customers are billed for toll or long-distance services on either a per call or flat-rate basis. This also includes the offering of directory assistance, operator service and long distance private lines. Long distance revenue was $204,959, which is $55,138 or 36.8% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $420,399, which is $115,039 or 37.7% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to the addition of long distance customers and revenues associated with the HCC spin-off on December 31, 2012. Other Revenue  We generate revenue from directory publishing, sales and service of customer premise equipment (CPE), bill processing and add/move/change services. Our directory publishing revenue for Yellow Page advertising in our telephone directories recurs monthly. We also provide the retail sales and service of cellular phones and accessories through Telespire, a national wireless provider. We resell these wireless services as TechTrends Wireless, our branded product. We receive both recurring revenue for the wireless product, as well as revenue collected for the sale of wireless phones and accessories. Other revenue was $989,855, which is $79,350 or 8.7% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $1,995,010, which is $114,221 or 6.1% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to additional revenues associated with the HCC spin-off on December 31, 2012 and increases in the sales of cellular phone and activation revenues, partially offset by a decrease in the sales of CPE and a reduction in billed management fees. Cost of Services (excluding Depreciation and Amortization) Cost of services (excluding depreciation and amortization) was $4,330,054, which is $785,357 or 22.2% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $8,545,566, which is $1,379,843 or 19.3% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to higher expenses associated with the HCC spin-off on December 31, 2012, higher programming cost from video content providers and higher costs associated with increased maintenance and support agreements on our equipment and software. Selling, General and Administrative Expenses Selling, general and administrative expenses were $1,673,597, which is $72,939 or 4.6% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $3,472,923, which is $239,293 or 7.4% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to higher expenses and one-time costs associated with the HCC spin-off on December 31, 2012. 25 Table of Contents Depreciation and Amortization Depreciation and amortization was $2,224,157, which is $204,486 or 10.1% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $4,434,657, which is $397,567 or 9.8% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to tangible and intangible asset additions received in the HCC spin-off and other increases in our plant and broadband network. The spin-off was accounted for using the acquisition method of accounting for business combinations, and accordingly, based upon our preliminary spin-off price allocation, the acquired assets were recorded at estimated fair values as of the date of acquisition. Details of the fair value recorded on the tangible and intangible assets acquired in the HCC spin-off are included in Note 2  Acquisitions and Dispositions. Operating Income Operating income was $1,369,165, which is $368,684 or 36.9% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $2,556,272, which is $661,680 or 34.9% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to an increase in revenues, partially offset by an increase in expenses resulting from the acquisition of one-third of the net assets of HCC on December 31, 2012. See Consolidated Statements of Income on Page 3 (for discussion below) Other Income and Interest Expense Interest expense was $310,746, which is $242,391 or 43.8% lower in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $881,896, which is $227,523 or 20.5% lower in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These decreases were primarily due to lower interest rates due to the retirement of our remaining swaps in the first six months of 2013. Interest income was $25,466, which is $15,045 or 144.4% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $96,193, which is $15,725 or 19.5% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. These increases were primarily due to interest received from the MCI/WorldCom bankruptcy settlements with Deutsche Bank in 2013. Our equity portion of HCCs net income was $249,215 for the three months ended June 30, 2012 and was $492,701 for the six months ended June 30, 2012. On December 31, 2elecom completed a spin-off agreement with HCC. NU Telecom had originally acquired a one-third interest in HCC on November 3, 2006. Under the spin-off agreement, NU Telecom received all of the stock of SETC and other assets and investments and incurred $3.3 million of additional debt. The operating results of SETC for the first and second quarters of 2013 are included in the operating results of NU Telecom. 26 Table of Contents Other income for the six months ended June 30, 2013 and 2012, included a patronage credit earned with CoBank, ACB as a result of our debt agreements with them. The patronage credit allocated and received in 2013 was $521,796, compared to $449,878 allocated and received in 2012. CoBank, ACB determines and pays the patronage credit annually, generally in the first quarter of the year, based on its results from the prior year. We record these patronage credits as income when they are received. Other investment income was $26,609, which is $19,801 or 42.7% lower in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $67,234, which is $21,708 or 24.4% lower in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. Other investment income is primarily from our equity ownership in several partnerships and limited liability companies. Income Taxes Income tax expense was $468,483, which is $149,363 or 46.8% higher in the three months ended June 30, 2013 compared to the three months ended June 30, 2012 and was $993,287, which is $192,381 or 24.0% higher in the six months ended June 30, 2013 compared to the six months ended June 30, 2012. The effective income tax rates for the six months ending June 30, 2013 and 2012 were approximately 42.0% for both periods. The effective income tax rate differs from the federal statutory income tax rate primarily due to state income taxes and other permanent differences. Liquidity and Capital Resources Capital Structure NU Telecoms total capital structure (long-term and short-term debt obligations, plus stockholders equity) was $100,123,116 at June 30, 2013, reflecting 56.4% equity and 43.6% debt. This compares to a capital structure of $102,338,011 at December 31, 2012, reflecting 54.5% equity and 45.5% debt. In the telecommunications industry, debt financing is most often based on operating cash flows. Specifically, our current use of our credit facilities is in a ratio of approximately 3.05 times debt to EBITDA (earnings before interest, taxes, depreciation and amortization) as defined in our credit agreements, well within acceptable limits for our agreements and our industry. Our management believes adequate operating cash flows and other internal and external resources, such as our cash on hand and revolving credit facility, are available to finance ongoing operating requirements, including capital expenditures, business development, debt service and temporary financing of trade accounts receivable. Liquidity Outlook Our short-term and long-term liquidity needs arise primarily from (i) capital expenditures; (ii) working capital requirements needed to support the growth of our business; (iii) debt service; (iv) dividend payments on our common stock and (v) potential acquisitions. 27 Table of Contents Our primary sources of liquidity for the six months ended June 30, 2013 were proceeds from cash generated from operations and cash reserves held at the beginning of the period. At June 30, 2013 we had a working capital deficit of $1,120,083. However, at June 30, 2013 we also had approximately $5.3 million available under our revolving credit facility to fund any short-term working capital needs. Cash Flows We expect our liquidity needs to include capital expenditures, payment of interest and principal on our indebtedness, income taxes and dividends. We use our cash inflow to manage the temporary increases in cash demand and utilize our revolving credit facility to manage more significant fluctuations in liquidity caused by growth initiatives. While it is often difficult for us to predict the impact of general economic conditions on our business, we believe that we will be able to meet our current and long-term cash requirements primarily through our operating cash flows. We were in full compliance with our debt covenants as of June 30, 2013, and anticipate that we will be able to plan for and match future liquidity needs with future internal and available external resources. We periodically seek to add growth initiatives by either expanding our network or our markets through organic or internal investments or through strategic acquisitions. We feel that we can adjust the timing or the number of our initiatives according to any limitations which may be imposed by our capital structure or sources of financing. At this time, we do not anticipate our capital structure will limit our growth initiatives over the next twelve months. The following table summarizes our cash flow: Six Months Ended June 30, 2013 2012 Net cash provided by (used in): Operating activities $ 4,253,412 $ 4,328,482 Investing activities (2,772,901) (3,508,755) Financing activities (3,858,290) (672,069) Increase (Decrease) in cash $ (2,377,779) $ 147,658 Cash Flows from Operating Activities Cash generated by operations for the six months ended June 30, 2013 was $4,253,412, compared to cash generated by operations of $4,328,482 in 2012. The decrease in cash from operating activities in 2013 was primarily due to an increase in inventories and an increase in accounts receivable. Cash generated by operations continues to be our primary source of funding for existing operations, capital expenditures, debt service and dividend payments to stockholders. Cash at June 30, 2013 was $372,071, compared to $2,749,850 at December 31, 2012. 28 Table of Contents Cash Flows Used in Investing Activities We operate in a capital intensive business. We continue to upgrade our local networks for changes in technology in order to provide advanced services to our customers. Cash used in investing activities was $2,772,901 in the first six months of 2013 compared to $3,508,755 in the first six months of 2012. Capital expenditures relating to on-going operations were $2,688,834 for the six months ended June 30, 2013, compared to $3,467,371 for the six months ended June 30, 2012. We expect total plant additions to be approximately $6.0 million in 2013. Our investing expenditures have been financed with cash flows from our current operations and advances on our line of credit. We believe that our current operations will provide adequate cash flows to fund our plant additions for the remainder of this year; however, funding from our revolving credit facility is available if the timing of our cash flows from operations does not match our cash flow requirements. We currently have approximately $5.3 million available under our existing credit facility to fund capital expenditures and other operating needs. Cash Flows Used in Financing Activities Cash used in financing activities for the six months ended June 30, 2013 was $3,858,290 and included long-term debt repayments of $1,469,000, payments on our revolving credit facility of $1,534,380 and the distribution of $854,910 of dividends to stockholders. Working Capital We had working capital deficit (i.e. current assets minus current liabilities) of $1,120,083 as of June 30, 2013, with current assets of approximately $7.4 million and current liabilities of approximately $8.5 million, compared to a working capital deficit of $4,947 as of December31, 2012. The ratio of current assets to current liabilities was 0.87 and 1.00 as of June 30, 2013 and December31, 2012. In addition, if it becomes necessary, we will have sufficient availability under our revolving credit facility to fund any fluctuations in working capital and other cash needs. Dividends and Restrictions We declared a quarterly dividend of $.0850 per share for the second quarter of 2013 and a quarterly dividend of $.0825 per share for the first quarter of 2013, which totaled $433,835 for the second quarter and $421,075 for the first quarter. We declared a quarterly dividend of $.0825 per share for both the first and second quarters of 2012, which totaled $422,025 for the first quarter and $423,435 for the second quarter. Our Board of Directors consider dividend payment practices that reflect its judgment that our stockholders would be better served if we retained a higher portion of the cash generated by our business in excess of our expected cash needs to use for other purposes, such as to make investments in our business, rather than distribute cash to our stockholders. We expect to continue to pay quarterly dividends during 2013, but only if and to the extent declared by our Board of Directors on a quarterly basis and subject to various restrictions on our ability to do so (described below). Dividends on our common stock are not cumulative. 29 Table of Contents Our loan agreements include restrictions on our ability to pay cash dividends to our stockholders. However, we are allowed to pay dividends (a) (i) in an amount up to $2,050,000 in any year and (ii) in any amount if our Total Leverage Ratio, that is, the ratio of our Indebtedness to EBITDA (in each case as defined in the loan documents) is equal to or less than 3:50 to 1:00, and (b) in either case, if we were not in default or potential default under the loan agreements. If we fail to comply with these covenants, our ability to pay dividends would be limited. At June 30, 2013 we were in compliance with all the stipulated financial ratios in our loan agreements. Our Board of Directors reviews quarterly dividend declarations based on our anticipated earnings, capital requirements and our operating and financial conditions. The cash requirements of our current dividend payment practices are in addition to our other expected cash needs. Should our Board of Directors determine a dividend will be declared, we expect we will have sufficient availability from our current cash flows from operations to fund our existing cash needs and the payment of our dividends. In addition, we expect we will have sufficient availability under our revolving credit facility to fund dividend payments in addition to any fluctuations in working capital and other cash needs. Long-Term Debt See Note 5  Secured Credit Facility for information pertaining to our long-term debt. Federal Regulation and Legislation Intercarrier Compensation and Universal Service Fund (USF) Reform The FCC released the National Broadband Plan in April 2010 recommending significant changes in the Access Charge policy and processes. This was followed on November 18, 2011, by FCC Order 11-161 (the Transformation Order), with comprehensive rules reforming all forms of intercarrier compensation and implementing a new support mechanism for the deployment of broadband. Generally, the intercarrier compensation reform sets forth a path towards a bill & keep regime where there is no compensation for termination of traffic received from another carrier. The timeline for this transition has numerous steps depending on the type of traffic exchanged and the regulated status of the affected local exchange carrier. These rules have been clarified in several orders on Reconsideration, and while they are being challenged through appeals in Federal Appellate courts, we are already experiencing their impact on our companies. If they remain in place, they will force a substantial reduction of our terminating intercarrier compensation, including intrastate and interstate access charges, over the next nine years and provide for certain support mechanisms and end user charges as a means of offsetting compensation. The Transformation Order also confirmed the applicability of access charges on VoIP traffic and eliminated reciprocal compensation charges for termination of local wireless traffic. Despite these changes IXCs and others are still quite aggressive in disputing carrier access charges and/or the applicability of access charges to their traffic. 30 Table of Contents Due to the combination of rate reforms instituted by the FCC, competitive substitution by wireless and other carriers and decreased use of the switched network, the aggregate amount of interstate network access charges paid by long distance carriers to access providers such as our ILECs and CLECs, has decreased and we project that this decline will continue. The Minnesota Public Utilities Commission has considered intrastate access reform and universal service for several years, but has not yet taken action. On August 25, 2010 the Iowa Utilities Board closed a docket on exploration of a state USF. We are actively participating in access reform proceedings in the regulatory and legislative arenas on both the state and federal level. We cannot estimate the impact, if any, of future potential state access revenue changes or the availability of state universal service support. In recent years, IXCs and others have become more aggressive in disputing both interstate carrier access charges and the applicability of access charges to their network traffic. A prime example of this is the claim that companies who provide VoIP technology services are exempt from having to pay access charges. We believe that long distance and other communication providers will continue to challenge the applicability of access charges either before the FCC or directly with the LECs. To date, no long distance or other carriers have made a claim to us contesting the applicability of access charges on VoIP traffic. We cannot predict the likelihood of future claims and cannot estimate the impact. Recent Accounting Developments See Note 1  Basis of Presentation and Consolidation for a discussion of recent accounting developments. Item 3. Quantitative and Qualitative Disclosures about Market Risk Not required for a smaller reporting company. Item 4. Controls and Procedures Our principal executive officer and principal financial officer evaluated the effectiveness of our disclosure controls and procedures, as defined in Exchange Act Rule 13a-15(e) or Rule 15d-15(e), as of the end of the period subject to this Report. Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective. 31 Table of Contents Managements Report on Internal Control over Financial Reporting As of the end of the period covered by this Quarterly Report on Form 10-Q (the Evaluation Date), we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, regarding the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934, as amended). Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded, as of the end of the period covered by this Quarterly Report, that our disclosure controls and procedures ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in applicable rules and forms and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, in a manner that allows timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in the Companys internal control over financial reporting that occurred during the quarter ended June 30, 2013 that has materially affected, or is reasonably likely to materially affect, the Companys internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings. Other than routine litigation incidental to our business, there are no pending material legal proceedings to which we are a party or to which any of our property is subject. Item 1A. Risk Factors. Not required for a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures None. Item 5. Other Information. None. 32 Table of Contents Item 6. Exhibits. Exhibit Number Description 3.1 New Ulm Telecom, Inc. Articles Of Incorporation 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 33 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEW ULM TELECOM, INC. Dated: August 14, 2013 By /s/ Bill D. Otis Bill D. Otis, President and Chief Executive Officer Dated: August 14, 2013 By /s/ Curtis O. Kawlewski Curtis O. Kawlewski, Chief Financial Officer 34
